Citation Nr: 1431839	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-40 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to increases in the "staged" (0 percent prior to November 9, 2011 and 10 percent from that date) ratings assigned for bilateral hearing loss. 

2.  Entitlement to a rating in excess of 70 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from July 1958 to November 1961.  The issue of an increased rating for bilateral hearing loss is before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Boston, Massachusetts Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection and assigned a noncompensable (0 percent) rating, effective December 30, 2008.  An interim (February 2013) rating decision increased the assigned rating for hearing loss to 10 percent, effective November 9, 2011.  The issue of an increased rating for PTSD is before the Board on appeal from an August 2013 rating decision of the Boston RO. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Regarding the claim for an increased rating for bilateral hearing loss, the Board has determined that claim must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a Veteran asserts or provides evidence that a disability has worsened or the available evidence is too old or does not provide the appropriate information for an adequate evaluation of the current condition.  Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); 38 C.F.R. 
§ 3.326(a).  The most recent audiology examination was in November 2011, approximately three years ago.  Since that date, the Veteran asserts his hearing loss has worsened and his disabilities have continued to affect his functional capabilities.  Based on the lapse of time since the last examination and the Veteran's assertions of worsened functional effects, the Board does not have adequate information to evaluate the current severity of the service-connected disabilities.  Accordingly, an updated examination is required.

Regarding the matter of the rating assigned for the Veteran's service-connected PTSD, in October 2013, VA received a notice of disagreement (NOD) with an August 2013 rating decision that assigned the 70 percent disability rating.  A submission of a timely NOD triggers the appeal process, and requires issuance of a statement of the case (SOC).  The RO has not issued a SOC in response to that NOD.  Under these circumstances, the Board is required to remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  As such, this matter is not before the Board at this time, and will only be before the Board if the Veteran timely files a substantive appeal after the SOC is issued.  Id. at 240-41.

Accordingly, the case is REMANDED for the following action:

1. The RO must issue a SOC addressing the matter of entitlement to an increased rating for PTSD.  The Veteran should be advised that he must file a timely substantive appeal in order to perfect an appeal of this issue to the Board.  If such occurs, the matter should be certified to the Board for appellate review.

2. The RO should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for the disabilities at issue from May 2012 to the present.

3. The RO should arrange for the Veteran to be scheduled for a VA audiological evaluation (with audiometric studies) to determine the current severity of his bilateral hearing loss.  The examiner should review the record, elicit from the Veteran a description of the effect his hearing loss has on occupational and daily activity functioning, and comment whether the Veteran's report of occupational and daily activity functioning is consistent with audiometry findings. 

The examiner must explain the rationale for all opinions.
4. The RO should then review the record and readjudicate the claim for an increased rating for bilateral hearing loss.  If it remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



